Citation Nr: 0331844	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  03-21 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to pneumonia, measles and scarlet fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from May 1944 to July 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.


REMAND

In August 2003, the veteran transmitted a letter to VA 
indicating that he desired a personal hearing before a 
hearing officer at the RO in Fargo, North Dakota.  (The Board 
additionally notes that the veteran's claim was previously 
under the jurisdiction of the RO in St. Paul, Minnesota.)  As 
the Board cannot undertake any action to fulfill the 
veteran's request, this claim must be remanded for the 
completion of this additional development.

Accordingly, this claim is remanded for the following 
actions:

1.  The RO should schedule the veteran 
for a personal hearing before an RO 
hearing officer in accordance with 
applicable procedures.  The veteran and 
his representative should be provided 
with sufficient notice as to the time and 
place to report for said hearing.  

2.  After the above development has been 
completed to the extent possible, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be afforded a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the veteran and/or his 
representative as required by law.

The appellant has the right to submit additional evidence 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


